Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 1 of 34 PAGEID #: 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Norman L. Fountian
3655 Miller Paul Road
Galena, Oh 43021,

and
Others similarly situated,
Plaintiffs.

Case Number:

2 19CV3004

 

VS

Firefly Agency LLC

655 Metro Place South, Suite 330
Dublin, Ohio 43017,

and

Fritz Griffioen
25702 Wood Creek Rd.
Perrysburg, OH 43551,

and

William Griffioen
755 Oxborough Dr.
Perrysburg, OH 43551,

and

Rodney Mayhill
5266 Sky Trail Drive
Hilliard, Ohio 43026,

and

Judge: [judge Marbley ,

MAGISTRATE JUDGE DEAYVERS

 

DEMAND FOR JURY TRIAL

James R. Carnes, Esq.
1000 Jackson Street
Toledo, OH 43604

Defendants,

Nemec Nome Somme’ Nome! Somme” Saget! Sinemet! Near “eet! “ame “eer!” “emer” Sinemet! Sinem! eet! Sel See None! ee “oem” Nege! Nae See! Tenet nee! “ne eee! aoe eee! heme mel he

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 2 of 34 PAGEID #: 2

Now comes Norman L. Fountain, Pro Se on behalf of Plaintiff Norman L. Fountain (“Mr.
Fountain”) with this civil complaint against Defendants Firefly Agency, LLC (“Firefly”), Fritz
Griffioen, Bill Griffioen, Rod Mayhill and James Carnes, Esq.

This complaint is signed by Plaintiff Mr. Fountain in accordance with the Federal Rules
of Civil Procedure to Rule 11.

Service upon all parties will be perfected as is specified on the Certificate of service as

the end of this complaint.

Respectfully Submitted,

an L. Fountain

rman L. Fourtian, Pro Se

655 Miller Paul Road

Galena, Oh 43021

Phone: (614) 561-3922

Fax: (740) 965-4437

E-mail: IHTDemand@gmail.com

/s/

 
  
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 3 of 34 PAGEID #: 3

CIVIL COMPLAINT
I. The parties to this complaint
A. The Plaintiffs
1. Plaintiff Norman L. Fountain is an individual, State of Ohio resident and currently resides in

Delaware County,

NS

Plaintiff Norman L. Fountain is the original Founder and past President of Firefly Agency, LLC,
formerly known as JHT Insurance Agency Group and formerly known as 1st Buckeye Insurance

Agency Group, LLC hereinafter referred to as “Firefly”.

Lo

. Others similarly situated who may join this complaint could be individuals or companies located
in any of the 26 states in which Defendant Firefly Agency presently conducts business.

B. The Defendants

 

=

Defendant Firefly Agency, LLC (“Firefly”) is organized under the laws of the State of Ohio, with
entity number 4146038 and agent/registrant of Rod Mayhill located at 655 Metro Place South,

Suite 330, Dublin, Ohio 43017.

en

Defendant Rod Mayhill is an Ohio Resident and currently resides in Franklin County.

>

Upon belief, Rod Mayhill ts the current President of Firefly and serves on the Board of Managers
of Firefly.

7. Defendant Fritz Griffioen is an Ohio Resident and currently resides in Wood County.

oo

Upon belief, Fritz Grifftoen currently holds a management position at Firefly and serves on the
Board of Managers of Firefly.

9. Defendant Bill Grifficen is an Ohio Resident and currently resides in Wood County,

10. Upon belief, Bill Griffioen currently holds a management position at Firefly and serves on the

Board of Managers of Firefly.

 

11, Defendant James Carnes, Esq. is an Ohio Resident and upon belief currently resides in Wood

Page 1
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 4 of 34 PAGEID #: 4

County.
12. Upon belief, Defendant James Carnes is the personal attorney for Defendants Fritz Griffioen, Bill
Griffioen and The Grifficen Agency and is now the corporate attorney for Defendant Firefly.
II. Basis for jurisdiction
13. Jurisdiction is federal pursuant to 28 U.S.C. §1331 as this case arises under federal laws.
14. This complaint includes, but is not limited to allegations against the Defendants for;
a. Anti-trust violations 15 U.S.C. §§ 1-38, Sherman Act 15 U.S.C. §§ 1-7, The Clayton Act
15 U.S.C, § 12-27 and Federal Communications Act,
b. Embezzlement of at least $8M of commission fees,

c. Mail Fraud and Wire Fraud 18 U.S.C. §§1341, 1343 & 1346; by use of USPS and
electronic communications for intentionally overbilling clients and underpaying suppliers,

d. Title VII violations including the “Fair Housing Act". Sec. 801. [42 U.S.C. § 3601],

€. Misprision of multiple felonies including anti-trust felonies 18 U.S.C. § 4 (1976),

f. Subordination of Perjury by legal counsel 18 U.S.C, § 1622,

g. Obstruction, Coverup, concealment and avoidance of restitution and,

h. Retaliation, Witness intimidation and Harassment in violation of whistleblower laws.
HI. Statement of Claim

A. The case centers around White Collar Crime harming thousands of customers and agents /
agencies / suppliers in multiple states including but not limited to:

15. Anti-Trust violations, insurance redlining, illegal customer steering and discrimination including,
but not limited to, an established restrictive underwriting practice entitled “The Affluent Middle-
Class Rule”

16. Systemic Systematic Embezzlement of at least $8M of commission fees belonging to agents /
agencies, intentionally and wrongfully and knowingly paid out as owner distributions.

17. Mail Fraud 18 U.S.C. § 1341 and Wire Fraud 18 U.S.C. § 1343, with thousands of documented,
provable counts of overbilling clients and underpayments to suppliers.

Page 2

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 5 of 34 PAGEID #: 5

18. Ensuing coverup, concealment and avoidance of restitution resulting in additional federal crimes,
including 18 U.S.C. § 4 (1976) Misprision of a Felony and Subordination of Perjury by legal counsel.

A. Plaintiff Norman L, Fountain

19. As the former president and original founder of Defendant Ist Buckeye Insurance Agency
Group, LLC, subsequently named IHT Insurance Agency Group, LLC and recently changed to
Firefly Agency, LLC (“Firefly”), Plaintiff Norman L. Fountain (“Mr. Fountain”) possesses
firsthand knowledge of the unlawful activities ongoing at Defendant Firefly.

20. Plaintiff Mr. Fountain started the Defendant Firefly’s business in 1997,

21. Plaintiff Mr. Fountain served as President of Defendant Firefly from its inception in 2005
through 2012 and was forced into retirement in September of 2013.

22. Plaintiff was a supplier/agency with Firefly from 2005 to until November 24, 2015, when
Defendant Firefly terminated all carrier access in retaliation for requesting payment on the
unpaid commission accounts that belonged to the Plaintiff.

23. Subsequent review of records by Plaintiff uncovered thousands of additional unpaid commission
accounts and hundreds of additional victims.

24. Documents also revealed the concert of effort by Defendants Firefly, Fritz Griffioen, Bill
Griffioen and Rod Mayhill to boycott entire communities from access to their products and
services by enforcing their “The Affluent Middle-Class Rule”.

25. Plaintiff Mr. Fountain is currently a collaborating whistleblower and cooperating informant with
the Federal Bureau of Investigation (“FBI”) and the Department of Justice (“DOYS”) Securities
and Exchange Commission Anti-trust Division in Washington D. C.

26, Plaintiff Mr. Fountain has suffered financial harm and professional harm by and through the

actions of Defendants Firefly, Fritz Griffioen, Bill Griffioen and Rod Mayhill.

Page 3

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 6 of 34 PAGEID #: 6

27, In addition, Plaintiff Mr, Fountain has endured retaliation, witness intimidation and harassment
facilitated by Defendant James Carnes, Esq.

B. Defendants Firefly, Fritz Griffioen, Bill Grifficen and Rod Mayhill

28. Defendant Firefly is an aggregator, who sells insurance carrier access to hundreds of independent
supplier/agencies located in 26 states,

29. Firefly charges the supplier/agency a monthiy fee for the access to the insurance carrier.

30. When commissions are paid to Firefly for the customers’ insurance written by the
supplier/agency, Firefly keeps a part of that commission and pays a part to the supplier/agent.

31, This is referred to as the commission split and varies depending on the agreement.

32. The insurance agent, acting as the supplier, must abide by the rules of Firefly in order to continue
to maintain the access to insurance carrier products.

33. Firefly’s management, business practices and rules for product distribution and accessibility are
enforced by their Board of Managers (“Board”),

34. At all times relevant to this case the board consisted of Defendants Fritz Griffioen, Bill Griffioen
and Rodney Mayhill.

35. Firefly operations involve interstate commerce pursuant to 18 USCS § 921 and are in part
regulated by the federal government as authorized under Article I of the U.S. Constitution.

C (1). Anti-trust violations, Sherman & Clayton Act, Illegal Steering, Civil Rights and Fair
Housing

36. As a supplier/agency under Firefly, Plaintiff Mr. Fountain and his agency serviced communities
in multiple states including Indiana, Illinois, Kentucky and Michigan.

37. Defendants Firefly, Fritz Griffioen, Bill Griffioen and Rod Mayhill inflicted overt discrimination
and disparate treatment upon employees, suppliers and customers, including the Plaintiff Mr.
Fountain and his agency.

38. Defendants instituted their “Affluent Middle Class” rules and forced them upon the

Page 4
39.

40,

4].

42,

43.

44,

45.

Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 7 of 34 PAGEID #: 7

supplier/agencies throughout multiple states, including Plaintiff Mr. Fountain and his agency.
Defendants Firefly, Fritz Griffioen, Bill Griffioen and Rod Mayhill cased harm upon thousands
of customers in multiple states with the forced acts of boycott, coercion, or intimidation in their
refusal to deal with segments of the public under fixed classifications,

Defendants ongoing activity directly affected and restrained interstate commerce in the
historically underserved communities predominately comprised of African American and other
minority ethnic citizens.

The supplier/agencies were threatened with the complete removal of insurance carrier access if
they did not comply with the illegal and restrictive distribution rules of Defendants Firefly, Fritz
Grifficen, Bill Griffioen and Rod Mayhill.

Defendants knowingly contracted the services of these supplier/agencies by means of a scheme
intended to cause the supplier to believe that, if they did not perform such services, that person
would suffer harm in violation of 18 U.S. Code § 1389 (a). See Zelson v, Phoenix Mut. Life Ins.
Co., 549 F.2d 62 (8th Cir. 1977) “Requiring agents to provide ... services in a particular manner
in order to continue selling and servicing its insurance policies may not be the business of
insurance.”

Defendants required supplier locations and supplier/agents within those locations to openly
discriminate, violate business law, and illegally steer and/or boycott the auto and home insurance
customers.

The practice involving home insurance is commonly known as redlining and violates the Fair
Housing Act, business law, federal law and anti-trust law.

Defendants’ practice is harmful to the clients who are usually unaware that they are victims. It is
also harmful to the supplier or the producing agent in lost business opportunity and community

reputation,

Page 5

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 8 of 34 PAGEID #: 8

46. The Defendants’ illegal steering occurs is in predominately underserved ethnic communities and
is detrimental to the citizen searching for protection, in that inferior and/or higher priced
insurance is offered or no coverage is offered at all.

47, lt is at the supplier/agency level that long-term satisfied customer relations are of utmost
importance, essential and the very reason an insurance agent is successful. A supplier/agent
sttives to become respected within the communities they serve and earn a trusted reputation from
their customers, Thus, forced discrimination towards the very customers the supplier/agent
depends upon causes both financial and professional harm.

D (2). COLLABORATION of Anti-trust violations, Sherman & Clayton Act, Illegal Steering,
Civil Rights and Fair Housing

48. Many victims fear retaliation, because they are still supplier/agencies with Defendant Firefly and
because of the retaliation that has occurred against whistleblowers thus far, therefore they have
provided affidavits solely to the FBI and/or DOJ with the desire to remain anonymous.

49, Plaintiff Mr. Fountain provides a few of the non-anonymous collaborating affidavits by attached
exhibit A and has placed quoted excerpts below.

November 30, 2018 Collaborating Sworn Affidavit of William Turnbull on
discrimination, State of Michigan, Excerpt: “my agency has been notified by various
communications by IHT to write insurance policies meeting certain criteria for most
preferred carriers appointed with IHT. Examples of the criteria when issuing policies
through most preferred carriers has appeared on INT web pages, emails, and other
forms of communication. The criteria, in part, consisted of writing auto insurance
liability with a limit no less than $100,000 per person and $300,000 per
occurrence or greater and with a certain carrier home dwelling limit of $225,000 or
greater and package business auto and home both. These requirements by IHT if
followed may discriminate against certain segments of our population.”

“I, William Turnbull submit this affidavit as a whistleblower and victim of

IHT, Fritz Griffioen, Bill Grifficen and Rod Mayhill.”

October 27, 2018 Collaborating Sworn Affidavit of John Mathers on
discrimination, State of Michigan, Excerpt: “My agency, doing business with IMT
was required to comply with restrictive rules in the placing of Auto and Home
Insurance business with a preferred insurance carrier. By way of example, the
minimum liability limits were required 100/300.”

October 31, 2017 Collaborating Sworn Affidavit of Merrilee Stewart on
discriminating, States of Indiana, Illinois, Michigan and Ohio, Excerpt: “all RRL

Page 6

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 9 of 34 PAGEID #: 9

members also became fully informed on many other regulatory violations, including:
Redlining, Role-On of Premium, FLSA violations and many other illegal business
practices called “At Risk” items brought to the attention of all members by our
attorney Christopher B. Murphy.” “The housing discrimination (Insurance
Redlining) was still on-going. In addition, the extent of the embezzlement scheme on
a large producing agency, such the Fountain Entities, was revealed through
commission financial records and they were extensive.”

October 17, 2018 Collaborating Sworn Affidavit of Linda Resch on discrimination,
States of Indiana, Illinois and Ohio, Excerpt: “THT called the customers that I
assisted low hanging fruit. Preferred carrier requirements by IHT: no homes
under $150,000, no mono line homes and no auto liability limits less than 100/300.”

October 17, 2018 Collaborating Sworn Affidavit of Michael W. Denys on
discrimination, State of Michigan, Excerpt: “Monday, October 15, 2018 I called INT
to ask about using Allstate/Encompass Insurance for Auto and Home customers in
Michigan. This employee stated: "We are enforcing the Affluent Middle-Class Rule
on all business written with Encompass". Retaliation: Grange carrier access
removal was because of my placement of Home only, without the Autos, with
Grange. Unknown accounts identified causing financial harm to me and my
agency.”

October 16, 2018 Collaborating Sworn Affidavit of Maria Rondine Adrion on
discrimination, States of Indiana, Illinois and Ohio, Excerpt: “The customers that I
assisted were considered as low hanging fruit by IHT and I was directed to offer
business only through non-standard carriers on a separate rating system. 1 was
restricted in the placement of business with IHT Insurance preferred auto and home
insurance carriers. These restrictions include: no homes under $150,000, no mono line
homes and no auto liability limits less than 100/300,

May 7, 2019 Collaborating Sworn Affidavit of Wafeek Shalabi on discrimination,
State of Illinois, Excerpt: “My agency was required to abide by the placement rules
enforced by JHT for access to the Preferred Auto and Home insurance caartiers.
These placement rules discriminated against persons seeking insurance in the
communities serviced by my agency. By way of example, in order to provide
preferred carrier HOME coverage, we were required to also write AUTO at the same
time. This rule was package only for the preferred carriers. Not all people in Chicago
own a car, especially in the city and other customers may be better suited by habe
their auto insurance with another insurance carrier.

January 28, 2019 Collaborating Sworn Affidavit of John Bucher on discrimination,
State of Illinois, Excerpt: “required by IHT Insurance to comply with discriminatory
and restrictive rules in providing Auto and Home Insurance to my customers and the
community my agency services.”
50. Defendants Fritz Griffioen and Bill Griffioen considered the customers in the underserved
communities as low hanging fruit (trash).

31. Defendant Fritz Griffioen’s email about the Hanover customer insuring a home without an auto

Page 7

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 10 of 34 PAGEID #: 10

is quoted: “the home/no auto ones would seem to be low-hanging fruit.” Attached as exhibit B.

52. Defendants Fritz Griffioen and Rod Mayhill put in place discriminatory, illegal, underwriting
requirements for any business written with a preferred carrier.

53. Defendant Fritz Grifficen built the auto and home training website and individual carrier training
and Defendant Rod Mayhill oversaw operations and became the enforcer of the rules,

54. Defendant Rod Mayhill also oversaw the employees who looked at the business coming through
from the producing agents daily.

55. In the new agent orientation, it was Defendants Rod Mayhill and Fritz Griffioen who did the
section on carrier appetites and risk placement.

56, Defendant Rod Mayhill told me he had emails from Encompass, Safeco and Hanover telling him
he had to do these things to keep the appointment with the carrier, however, Plaintiff did not see
the referenced emails.

D (3). Mail fraud with the Roll-on of premium scheme

57, Defendants Fritz Griffioen and Rod Mayhill insisted that no clients were written in a preferred
carrier with less than 100,000/300,000 liability limits and furthermore instructed employees to
change the liability limits on every policy that came through with lower limits, without the
customers knowledge or permission, repeat without the customers knowledge or permission, and
without the producing agent’s knowledge or permission. These overbilling statements were then
mailed to clients and their agents without foreknowledge and approval of the policy changes and
overbilling.

58. Plaintiff Mr. Fountain attempted to stop this scheme to defraud our customers.

59. The Defendants’ changes, resulted in over billings being mailed to each customer, and if not

paid, would result in the cancellation of the customers’ policy.

60. Aside from violation of insurance regulation in this “roll-on” of premium scheme, each

Page 8

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 11 of 34 PAGEID #: 11

unauthorized bill that was mailed through the US Postal System and became “Mail Fraud”.

E (1). Embezzlement of over $8M and the thousands of counts of Mail Fraud

61. The totals of unpaid commissions are now documented at over 8,911 transactions with an
estimated embezzlement of over $8M.

62. The stolen embezzlement of these commissions not only resulted in thousands of fraudulent
commission statements and unpaid commissions; they resulted in thousands of held, discarded
and undelivered mail.

63. Safeco Insurance is a carrier with a record of 1,220 “unknown” transactions and yet the proper
producing agent is listed on every policy in the Safeco system, LizAnn Mayhill not only refused
to look up, identify the proper agent to pay the required commission, she was a direct recipient of
the benefits derived by the refusal to pay the commissions owed. This was in the form of
increasing distributions of fictitious profits to her husband, Rod Mayhill, an owner in RRL (the
company that wholly owned Firefly).

64. Plaintiff Mr. Fountain had many fights with Defendant Rod Mayhill about his wife not matching
the proper producing agent to the policy.

65. By April 2013 all owners were confronted with the realization of the accumulation of
“unknowns” (Commissions owed but not paid) when outside counsel attorney Christopher
Murphy supplied the “active” and “in-force” listing showing 1,426 “unknowns” (Commissions
owed but not paid) totaling over $1,274,347.00 in premium. This report was supplied in
preparation for the sales of Speedy Auto Insurance to Plaintiff Mr. Fountain,

66. Plaintiff's spouse, Kathy, explained this in her affidavit attached as exhibit C and shown in part
below:

Affidavit of Kathy Fountain: “LizAnn Mayhill and her employee are the only ones who had
access fo commission tracker. [ am familiar with the commission tracker system because I use
the program for payment of commission in the Norman L. Fountain Insurance Agency.

If the information did not exactly match, then no commissions were paid to the agent that
wrote the policy and the policy commission became "Unknown". This meant “Unknown” and

Page 9

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 12 of 34 PAGEID #: 12

67.

68.

69.

70.

73.

72.

effectively an “owed commission unpaid”. This also meant that customer service issues and
requests did not go to the agent.

LizAnn Mayhill and her employee were the only ones who had the access to run reports on
commission tracker, so it wasn't until we were going to purchase the Non-Standard division
(Speedy Auto dba: Client Choice and York) that we became aware of the extensive of the
amount of active “Unknowns”.

The active and in force listing IHT attorney Christopher Murphy sent out and attached to our
purchase agreement (run date 4/30/2013) had 1,427 policies and a premium of
$3,274.347.72.”
The claim or explanation given by attorney Christopher Murphy at this time was that this was the
producing agents fault because they had failed to let us know that the customer belonged to them.
However, in most of the cases, this turned out to be false. LizAnn had simply failed to use the Agent

Transaction System which would identify to her who the agent was for each customer.

By way of specific example are the commission payments received by Plaintiff on 4 customers in
September 2015. Defendants employee, LizAnn Mayhill, only paid the current commissions without
regard to the unpaid commissions due from the prior years that our customers had been with the same

carrier through the Defendant.

However, the only payment made on the matched unknown was the current commission. Therefore, if it
was for an auto policy renewing every 6 months that our agency wrote 5 years ago, we would be missing
10 commission payments.

When an unknown was matched to an agent LizAnn did not go back and pay the required accounts
payable obligations. Defendants employee, LizAnn Mayhili, would pay the current commission, ‘Fhus,
leaving a substantial amount of commissions money unpaid and owed. This was clearly purposeful and
knowingly illegal, and clearly theft.

The unknown commissions owed should have been placed in a separate account, pending identification of
the rightful owner of the money. However, this was never done. The funds were distributed to the owners
as “Distributions”. This was pure and simple theft of the commissions owed.

Plaintiff Mr. Fountain began going through records to work with non-party Merrilee Stewart to determine
the extent of the accounts” payable obligations. Simultaneously more and more unpaid accounts belonging

to Plaintiffs agency were discovered.

Page 10

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 13 of 34 PAGEID #: 13

73. Part of these records revealed the unknowns going back to the beginning, in 2005. LizAnn
would put an “??” beside the commission entry instead of the producing agents name. Then
again, she also never bothered to lock in the agent transaction system or on the actual policy to
see who the correct agent was.

74, Email from LizAnn, RE: Safeco September 6, 2007: Attached as Exhibit D.

“Usually, I will send out one or two emails asking who wrote something. After that I
mark it on my form with ?? and leave it sit until someone claims it. On the
commission statements I have no idea what state the customer lives in. If I get mail in
with the address, I can let you know those.”

75. LizAnn references her form marked with “??” to designate unknowns. LizAnn’s form is the AlJ Written
excel spreadsheet that she prepared and distributed monthly from 2005 to 2011. This spreadsheet was
used by the employees who handled the mail and electronic communications that needed to be sent to the
producing agents.

76, Most importantly, the commissions owed to our producer agents were never paid out to them and were
not held in a separate account pending identification. These commissions were distributed to the owners,
who were fully aware of this being the transfer of money that belonged to producing agents, thus stealing
the money instead of holding the funds to be paid to rightful owner.

77. This was the fraudulent scheme to steal money, rationalize the theft and it worked.

E (2). COLLABORATION of the Embezzlement of Millions and the thousands upon
thousands counts of Mail Fraud

78, Again, many of the victims’ fear retaliation, because they are still supplier/agencies with
Defendant Firefly and therefore have provided affidavits solely to the FBI and/or DOJ with the
desire to remain anonymous.

79. Plaintiff Mr, Fountain provides a few of the collaborating affidavits by attached exhibit E and has

placed quoted excerpts below.

1} November 30, 2018 Collaborating Sworn Affidavit of William Turnbull on
embezzlement, State of Michigan: “There where insurance policies written through
IHT that had been classified as "unknowns." Policies classified as "unknowns" were
policies issued through IHT by producers that did not match. This unknown

Page 11
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 14 of 34 PAGEID #: 14

classification resulted in some unpaid commissions to writing producers. As the
Michigan Business Coordinator contracted by IHT to help develop Michigan |
received an overwrite commission of policies issued through IHT from other
Michigan agencies/Producers that I helped develop, train and offer assistance to. As a
result of IHT classifying certain policies as "unknowns" this has caused financial
harm to me as a producer and Michigan Business Coordinator, my agency producers,
and other Michigan producers.”

2) October 17, 2018 Collaborating Sworn Affidavit of Michael W. Denys on
embezzlement, State of Michigan: Unknown accounts identified causing financial
harm to me and my agency. The unknown accounts identified to date, resulting in
unpaid commissions to me over the last 10 years of over $27,000, has also caused
financial harm to me and my agency. I suspect there are additional commissions owed
to me.

4) October 31, 2018 Collaborating Sworn Affidavit of Ted Lewicki on
embezzlement, State of Michigan: “The unknown accounts identified as my
customers, resulting in unpaid commissions has caused financial harm to me and my
agency.”

5) October 2, 2018 Collaborating Sworn Affidavit of Norman L. Fountain on
embezzlement, States of Indiana, Illinois, Kentucky and Ohio: “I am a victim of
financial and professional harm by IHT Insurance, Fritz Griffioen, Bill Griffioen, Rod
Mayhill and their attorney. I also enjoin with Merrilee Stewart as an additional
informant and whistleblower with all investigations and court action.
T began going through records to work with Merrilee Stewart to determine the extent
of the accounts payable obligations. Simultaneously we discovered more and more
unpaid accounts belonging to my agency.
Part of these records revealed the unknowns going back to the beginning, in 2005.
LizAnn would put an "??" beside the commission entry instead of the producing
agents name. Then again, she also never bothered to look in the agent transaction
system or on the actual policy to see who the correct agent was.
Email from LizAnn, RE: Safeco September 6, 2007: "Usually, I will send out
one or two emails asking who wrote something. After that I mark it on my
form with ?? and leave it sit until someone claims it. On the commission
statements 1 have no idea what state the customer lives in. If I get mail in with
the address, I can let you know those."
LizAnn references her form marked with"??" to designate unknowns. LizAnn's form
is the All Written excel spreadsheet that she prepared and distributed monthly from
2005 to 2011. This spreadsheet was used by the employees who handled the mail and
electronic communications that needed to be sent to the producing agents.

6) On Collaborating Sworn Affidavit of Dan Jones on embezzlement, State of
Michigan: “I wrote Auto and Home insurance through carriers appointed with IMT
Insurance in the State of Michigan. There are unknown accounts identified as my
customers. I wish to enjoin as an additional counterclaim plaintiff in U.S. District
Court.”

7) On Collaborating Sworn Affidavit of Vicky Russo on embezzlement, State of
Ohio: “There are unknown accounts identified as my customers, resulting in unpaid
commissions,”

Page 12

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 15 of 34 PAGEID #: 15

8) On Collaborating Sworn Affidavit of John Bucher on embezzlement, State of
Illinois: “I was a supplier/agency for IMT Insurance in the State of Illinois, There are
unknown accounts identified as my customers, resulting in unpaid commission that
have caused financial harm to me and my agency.”

9) On Collaborating Sworn Affidavit of David Akers on embezzlement, State of
Indiana: “T am an agent with IHT. I have customers that INT placed on an unkn0own
listing that are identified as belonging in my agency. I believe I am owed
commissions on these customers.”

10) On Collaborating Sworn Affidavit of Wafeek Shalabi on embezzlement, State of
illinois: “I operated as Midwest Insurance under appointed authority of IHT
Insurance beginning in August 2012. My agency has business that was placed on an
unknown listing and an orphan listing by INT. My commission statements should
have included this business and I should have received all the associated mail
correspondences on my customers.”
F. Obstruction of Justice
80. On August 9, 2016 Defendant Fritz Griffioen’s sworn affidavit (now proven to be false, was
uploaded to the Franklin County Courts to obstruct justice, stop an insurance investigation, stop a
police investigation and seek sanctions in violation of whistleblower laws that serve to protect a
citizen who duly reports criminal activity.
81. This false affidavit was used by Defendant James R. Carnes in the Franklin County Courts to
discredit and sanction Non-party Merrilee Stewart for:
“Filing the police report, Filing Insurance claims on the documented, provable
embezzlement of millions of dollars in agent/agency commissions, and reporting the
discrimination to the Ohio Civil Rights Complaint.”
82. Please note, located on the bottom of the false affidavit is the document number of Shoemaker
Loop & Kendrick, LLP, which substantiates the preparation of the affidavit by Defendant James
Carnes, Esq.

Fritz Grifficen’s perjured affidavit submitted to Franklin County Courts on August 9, 2016, the Columbus
Police Department and the Hartford Insurance company is attached hereto as exhibit F.

Page 13

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 16 of 34 PAGEID #: 16

83. The perjured affidavit Notarized on August 9, 2016 and uploaded to Franklin County Courts on
August 10, 2016 is quoted, in part below:
QUOTE: “i. My name is Fritz Griffioen. I am a part owner of RRL Holding

Company of Ohio, LLC ("RRL") and IHT Insurance Agency Group, LLC ("IHT’) and
Vice President of THT. I make this affidavit based on personal knowledge.

2. I directed an employee of JHT to request correspondence from The Hartford
Financial Services Group, Inc. ("Hartford") relating to an insurance claim made on
behalf of THT. Attached as Appendices 1, 2, 3, and 4, are emails from Merilee Stewart
to Hartford dated July 19, July 20, July 25, and July 28, 2016. Hartford provided these
emails to IHT in response to IHT's request.

3.Attached as Appendix S-is a summary for claim 105599470, -filed on behalf of INT
with Liberty Mutual Insurance.

5.The allegations of employee dishonesty made in the insurance claims described in
paragraphs 2 and 3 are totally false,” END QUOTE

84. Plaintiff Mr. Fountain submitted a separate report to Detective Chris Bond of the Columbus
Police about his personal knowledge of and as a victim of the now known, documented and
provable embezzlement scheme.

85. The police investigation was further interfered with by a false police report made by the
Defendants attempting to discredit the reporter of the original police report made by Non-party
Merrilee Stewart involving Firefly.

86. The insurance company claims, that Defendant Fritz-Griffioen described as “totally false”,
include the description of the “Unknowns, i.e., undistributed agent / agency commissions”, that
were and continue to be, distributed to owners (Defendants Fritz Griffioen, Bill Griffioen and
Rod Mayhili) in monthly distributions, when it was well known, discussed, reviewed and
identified, as funds not belonging to the owners.

87. These funds were, and continue to be, funds (commissions) that had not been properly identified
for a particular agent / agency, that should have been sequestered in a separate account until the
proper owner was identified and paid. This was in fact the suggestion of outside counsel,

Christopher Murphy, to preserve these funds until properly dispersed. Christopher Murphy

Page 14

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 17 of 34 PAGEID-#:-17-~~

identified these as a Corporate “At-Risk” situation that required corrective action. Any
distribution of these funds to anyone other than the rightful owners was, and is theft, now on a
grand scale.

88. The purposeful distribution of these funds to the Owners in the form of monthly profit
distributions, resulted in the embezzlement of over $8 million. These were funds out of
unrecorded accounts payable obligations, distributed to the owners in fraudulent profit
distributions. The claim information submitted to Hartford Insurance © is attached as exhibit G.
Again, Defendant Fritz Griffioens’ affidavit alleges this to be totally false.

89. Subsequently on October Sth and 6th, and November 3rd, 2017, in front of a three judge
Arbitration panel, Defendants Fritz Griffioen, Firefly and attorney, James Carnes, admitted to the
“Unknowns, i.¢., undistributed agent / agency commissions” and concerns about the unknowns,

QUOTE: “The meeting among RRL members was eventually postponed until
December 11, 2014. At this meeting, Ms. Stewart discussed the topic of “unknowns,”
i.e, commissions that the Company has not paid because it has been unable to match
the commission with the agent who was entitled to it. Ms. Stewart believed the
unknown commission problem created significant potential liability for the companies
(both THT, and indirectly RRL) and asserted that the other members were trying to
cover up the problem.” (page 493)

“all members of IHT’s Board were concerned about the unknown commission issue,
not just Ms, Stewart.” (page 99/4)

“the meeting minutes for April 9, 2013 show a discussion of the unknown
commissions issue and how IHT planned to handle it. Ms. Stewart'signed the minutes,
Additional discussion of the unknown commissions issue appeared in Board minutes
from April 8, 2014 and August 26, 2014.” (page 1091) END QUOTE ™ Attached as
exhibit H.

90. Fritz Griffioens’ affidavit remarks that the “Unknowns and employee dishonesty” being totally
false directly contradicts the very meeting minutes discussing the unknowns, signed and prepared

by Fritz Griffioen, that he presented to the three-judge arbitration panel.

The insurance company correspondence that Fritz Grifficen claims are totally false and contradicts this very
testimony in Arbitration in attached hereto as Exhibit G.

) The Final Arbitration Award with documentation of the unknowns and the concerns about the unknowns is
Attached as exhibit H. (page 493) (page 994) (page 1091)

Page 15
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 18 of 34 PAGEID #: 18

91. This is also directly contradicted by Fritz Griffions’ communication on May 2, 2013 to LizAnn
Mayhill ™ about the unknowns involving his own agency and his concern about IHT/Firefly’s
ability to pay.

QUOTE: “My own office has also reviewed the unknown list. They tell me that
exactly 100 policies on that list, that are ours. Even before seeing this email, I was
concemed about IHT's ability to pay out commissions” END QUOTE

92. Furthermore, James R. Carnes, Esq. has yet to make a correction of the perjured affidavit with
the Franklin County Courts. This is subordination of perjury.

93. So, the question is: Did Defendants Fritz Griffioen, Firefly and their attorney James Carnes lie to
the Franklin County Courts, to Hartford Insurance and Liberty Mutual Insurance, or did they lie
to the three judge Arbitration Panel, and on the signed meeting minutes? Which one is the lie?
What is true in one cannot be true in the other. And we now know, documented and provable,
that they lied to the Franklin County Courts, to Hartford Insurance and Liberty Mutual Insurance.

94. To further interfere with investigations Defendants Firefly Agency filed a knowingly false police
report alleging non-party Merrilee Stewart had stolen money on August 10, 2015, complaint No.
150713998. Notwithstanding this, the false police report was made after Defendant Firefly had
argued in Franklin County Courts that claims between non-party Merrilee Stewart and Defendant
Firefly Agency belonged in Arbitration on July 20, 2015, Attached as exhibit J,

95. Plaintiff Mr. Fountain can certify that the three-judge Arbitration panel confirmed that Non-party
Merrilee Stewart was not a thief. On December 8, 2017 the three Judge Arbitration Panel
confirmed Merrilee Stewart did not steal any money, quoted here: © Attached as exhibit K,

 

® Fritz Grifficens’ communication to LizAnn Mayhill regarding the unknowns identified in his agency is
attached hereto as exhibit I.

® Defendant Fireflys’ motion to compel arbitration of July 20, 2015 in attached as exhibit J.
® Id. page 9 {3 of the attached exhibit K,

Page 16

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 19 of.34..PAGEID-#:.19......-...-

QUOTE: “Claimant also contends that Ms. Stewart stele $19,009.44 from JAT's accounts
between December 30, 2014 and March 30, 2015, the closing date for the sale of Ms,
Stewart's RRL membership units.

“Claimants did not support this claim with evidence. Ms. Stewart believed that she was still a
meinber of RRL until, at least, the closing date of March 30, 2015, and Claimant failed to cite
to a contractual provision or produce evidence to the contrary. Until the closing occurred, no
transfer of membership interests could be, or had been, effected. Further, all other departing
members continued to receive their distributions following their (voluntary) withdrawals until
the closing dates.”

“Also, Claimant had not removed her as a signatory on the IHT bank account. The panel thus
finds that Ms. Stewart did not “steal" this money and, therefore, is not obligated to return it."
END QUOTE (page 9 9B)”

96. The affidavit, by Defendant Fritz Griffioen, stating the “Unknowns were totally false” is
documented and proven to be a false statement and Fritz Griffioen knew his affidavit was false
when he signed it. The disparagement of Whistleblower Merrilee Stewart, attempting to call her
a thief is also now proven to be false. However, this affidavit and the interference it caused with
the investigation clearly obstructed justice and concealed the theft of millions of dollars of
commissions owed by Defendants.

97. As for Defendant James Carnes, Esq. of Shumaker, Loop & Kendrick his preparation and
utilization of the false affidavit is clearly subordination of perjury and obstruction of justice,

G (1). Witness Intimidation

98. Plaintiff Mr. Fountain was also the primary witness in non-party Merrilee Stewart’s charge of
retaliation for the protected activity of reporting insurance redlining and discrimination. Ohio
Civil Rights investigator Melody Smith, working with Defendant Jamie Carnes of Shumaker,
Loop & Kendrick, attempted to teleconference Jamie Carnes into the conversation when Plaintiff
Mr. Fountain was scheduled to give his testimony on a scheduled conference.

99, Defendants Fritz Griffioen and Bill Griffioen, with their attorney, Defendant James Carnes of
Shumaker, Loop & Kendrick, along with Melody Smith of Ohio Civil Right Department,
attempted to intimidate Plaintiff Mr. Fountain. The attempted inclusion of Defendant Jamie

Carnes, into our conference call was a total surprise. Clearly this “attempted witness

Page 17

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 20 of 34 PAGEID #: 20

intimidation” did not work on me. It was clearly done by James Cames. Weeks passed and I was
called by Ms. Smith and her supervisor at the Ohio Civil Rights Commission. At that time, ]
discussed James Carnes and how he was involved. However, her supervisor only wanted my
information on several questions that both of them already had; and refused to discuss Ms.
Smith’s personal involvement with attorney James Carnes.
G 2). COLLABORATION of Witness Intimidation
100. Other collaborating victims of witness intimidation from Defendant James Carnes, Esq.
include the following quoted affidavits attached hereto as exhibit L:
Affidavit of John Mathers 1: “I have unpaid commission owed to me by INT Insurance. I
signed for representation from for attorney Matthew T, Anderson to represent my interests.
As of this date, I have received no communication from Mr. Anderson on the status of my
request for payment of my commissions. I also received a harassing phone call from

James R. Carnes of Shumaker, Loop & Kendrick.” (Aff. of victim 1, Oakland County,
Michigan Oct.30, 2017)

Affidavit of Kevin Becker 2: “I have unpaid commission owed to me by JHT Insurance. I
signed for representation from for attorney Matthew T. Anderson to represent my interests,
As of this date, I have received no communication from Mr. Anderson on the status of my
request for payment of my commissions. I did receive a harassing letter from attorney
James R. Carnes.” (Aff. of victim 2, Spartenburg, South Carolina, Nov. 1, 2017)

H. Retaliation

101. Today, there are now over 35 informants who have provided sworn affidavits that collaborate
the embezzlement of commission funds, the restraint of trade, insurance redlining and Fair
Housing Act violations.

102. Plaintiffs agency, Norman L, Fountain Ins. & Assoc., has numerous accounts appearing on
the “Unknowns” list produced by LizAnn Mayhill, which confirms his status as a victim of this
embezzlement scheme.

103. When Plaintiff Mr. Fountain requested payment on “Unknowns”, he was immediately

retaliated against. Defendant Fritz Griffioen had carrier access to service his customers in IMT

shut off at the moment the Federal Express envelope with his termination was signed for. There

Page 18

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 21 of 34 PAGEID #: 21

were customers who required service and Plaintiff could not help them as all access was shut off
to service our insurance customers through any of the insurance carriers with IHT.

104. The cover-up, concealment and avoidance of restitution was with Defendants Fritz Griffioen
and Bill Griffioen and involved their attorney. Defendants had successfully seized majority
control of the company and placed three additional family members on the payroll.

105. When Plaintiff, as a victim of the unknown embezzlement scheme, requested the payment for
additional identified accounts, the retaliatory response came from the personal atiorney of
Defendants Fritz Griffioen and Bill Griffioen of Shumaker, Loop & Kendrick, which cancelled
all access to the carriers insuring his customers. Plaintiff and the customers he served was
harmed as a result of this action.

I. Defendant James Carnes, Esq.

106. To further illustrate the cover-up, concealment and avoidance of restitution by Defendants
Fritz Griffioen, Bill Griffioen and Red Mayhill, in September 2015 they fired Firefly attomey
Chris Murphy. Then Defendants Fritz Griffioen and Bill Griffioen placed their personal attorney
in charge, Defendant James Cames, Esq. of Shumaker, Loop & Kendrick.

107. Prior to September 2015, Chris Murphy, Esq. had served as counsel for Defendant Firefly
(from 2011). Attorney Murphy had presented the “Unknowns” as an at-risk item to the company
in 2013 and advised the board to establish a separate account for all commissions associated with
an “Unknown” instead of just taking and spending the money that is a known obligation of the
company.

108. These were “Known Obligations” of the company, that were not reported on any accounts,

thus falsifying all accounts reporting, to include federal, state and local taxes.

Page 19

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 22 of 34 PAGEID #: 22

109, The former Firefly corporate attorney Christopher B. Murphy “claimed” to have put this
procedure in place in his written correspondence to non-party Merrilee Stewart’s counsel on July
6, 2015. "” Attached as exhibit M.

“Ff a policy still has not been paired with an agent [..] it will be coded as “unassigned”
and the commissions paid by the carrier for the policy will be moved and held in a
separate financial account for unassigned commissions. (LizAnn and Tania)”

110. The financial officer, Defendant Fritz Griffioen and his father Defendant Bill Grifficen and
Defendant Rod Mayhill, simply got rid of Chris Murphy, Esq. and replaced him with their
personal attorney, James R Carnes, Esq. Therefore, this ensured that they could continue to
actively move as much money out of the IHT as possible to their family members in the form of
Fraudulent “Profit Distributions’. This also ensured that there is no money available for
restitution of the documented victims of embezzlement who will likely enjoin in the U.S, District
Court lawsuit.

111. The Grifficen Agency controls the operations of the Firefly, Upon belief, they recently added
two family members as owners. So today, you have: Bill Griffioen (the father), Fritz Griffioen
(son), Hans Grifficen (son), Andy Kirkham (son-in-law), and Rod Mayhill controlling the entity.

112. Thus, the Griffioen family is continuing the fraudulent monthly profit distributions.

113. These fraudulent month profit distributions are similar to the well documented New York
State lawsuit against the Purdue’s Slacker Family, detailed in the Wall Street Journal, U.S. News
section, on March 29, 2019. Quoted, in part, below:

“The lawsuit claims the Slackers regularly voted to pay their family hundreds of millions of
dollars a year. The suit says the transfers are fraudulent because the family knew Purdue was
insolvent yet continued to distribute funds from the company to the family members. The

profit distributions left Purdue with unreasonably small capital to pay off its certain creditors
in the opioids litigation, including plaintiff New York State,”

Firefly commission procedure submitted by Chris Murphy on July 6, 2015 is attached as exhibit M.

Page 20

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 23 of 34 PAGEID #: 23

114. This is exactly, repeat exactly, what is occurring now with the Firefly Agency. They know
they have millions of dollars in commissions owed to agents and agencies, but continue to
distribute funds to family members, regardless of the known and anticipated obligations.

J. Mail Theft

115. Defendant Fritz Griffioen, in putting together the auto and home training, completed a
training booklet on the agent’s transaction form (“ATF”) used to report business by the
supplier/agencies. This was also part of the orientation for each new producing agent.

116. Defendants’ instructions included: “Remember, the only way you’ll get underwriting notices
(and commissions) is to complete the ATF.”

117, The reality is that even when the agents did the ATF, Firefly’s employee LizAnn Mayhill still
put many of the policies on the “Unknown” listings. In addition to the unpaid commissions,
there was the unreceived mail and electronic communications that was prevented from going to
the intended recipient, either the agent or the customer, because of her action listing them as
“Unknowns”,

118. This included policies and important insurance documents belonging to the customers and or
the preducing agent. With the “Unknowns” now into the thousands, the amount of
communications withheld from delivery is substantial. Most concerning is the important safety
inspections completed on homes and businesses. As an example, Hanover Insurance had done
an inspection of every home in Michigan. The resulting reports indicate hazards that may cause
injury to the public or damage to the property and the requirement to correct.

119. Other important correspondences that, left undelivered, would cause harm if not answered,
resulting in the cancellation of the customer’s policy.

K. Under Reported Income on Tax Returns

120. On 2011 and 2012 tax returns former owner Glenn Roulette’s buy/out payments were placed

under expenses. This was per the CPA Cliff Nash, followed by CPA Donna Andriot.

Page 21
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 24 of 34 PAGEID #: 24

121. After Plaintiffs removal in 2013, his access to the Firefly CPA Donna Andriot was prohibited
by Defendant Fritz Griffioen. Donna Andriot made amendments on the 2013 and 2014 returns to
correct underreported income, however, did not correct 2011 and 2012.

122. Defendant Fritz Griffioen refused to allow any communication from myself or my CPA on
the matter and subsequently fired Donna Andriot.

123, 2011 and 2012 returns have underreported income. Defendant Fritz Griffioen knows about
this and refuses to correct.

L. Theft of money, unjust enrichment and conversion by Defendants Fritz Griffioen, Bill Griffioen and
Non-Party The Griffioen Agency

124, In 2012 Defendants Fritz Griffioen and Bill Griffioen placed three family members on the
payroll of Defendant Firefly.

125, Simultaneously, Defendants Fritz Griffioen and Bill Grifficen continued to direct these
family members to work in the Griffioen Agency while being paid by Firefly.

126. Defendants did not pay Firefly for the use of their employees.

127. Subsequently Plaintiff Mr. Fountain discovered these family members, while being
compensated as employees of Defendant Firefly, were also writing business on behalf of the
Griffioen Agency and Defendants Fritz Griffioen and Bill Griffioen were paying themselves
owner level commissions on this business.

128, Defendants did not pay Firefly for the commissions of Firefly employees misappropriated to
the said Defendants’ benefit.

129. Defendants Fritz Griffioen and Bill Griffioen were improperly stealing money from Firefly
through this scheme of unjust enrichment.

130. This theft money belonging to Firefly caused harm to the profits and the owners, including
Plaintiff Mr. Fountain.

IV. Cause of Action

Page 22

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 25 of 34 PAGEID #: 25

COUNT ONE: ANTI-TRUST AND FAIR HOUSING ACT VIOLATIONS

131. Plaintiff Mr. Fountain incorporates the allegations of the preceding paragraphs as if rewritten

herein,

132. Mr. Fountain was injured in his business by reason Defendants violations of Federal Antitrust

Laws, the Civil Rights Act and Fair Housing Act.

133. Based upon the facts and circumstances described more fully above, Defendants F irefly, Fritz

Grifftoen, Bill Griffioen and Rod Mayhill have violated anti-trust law including but not limited to

the Sherman Actl5 U.S.C. §§ 1-7, The Clayton Act 15 U.S.C. § 12-27 and Federal

Communications Act.

134. Defendants Violations of Clayton Act, Sherman Act and Federal Communication Act with

forcing the suppliers, the contracted agents and agencies, to boycott segments of our citizens

from access to insurance products and services.

135. These forced acts of boycotting, occurring in multiple states, not only harming the suppliers

financially but tarnishing their reputations within the communities they service.

136. The supplier is forced to comply or suffer loss of all product access, essentially causing harm
to all customers and putting the supplier out of business.

7. In most cases the customer is an unknowing victim. To further harm the supplier, they are
required to illegally steer customers to products that are more costly or inferior based upon
discriminatory criteria in violation of the Civil Rights Act and the Fair Housing Act.

138. The private antitrust action was created in 1890 as part of the Sherman Antitrust Act. Section

4 of the Clayton Act provides simply:

“Any person who shall be injured in his business or property by reason of anything forbidden
in the antitrust laws may sue therefor in any district court of the United States in the district
in which the defendant resides or is found or has an agent, without respect to the amount in

controversy, and shall recover threefold the damages by him sustained, and the cost of the
suit, including a reasonable attorney's fee”

Page 23

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 26 of 34 PAGEID #: 26

139, In addition, Defendants Firefly, Fritz Griffioen, Bill Griffioen and Rod Mayhill have violated
The Fair Housing Act.
140. These violations have caused harm to thousands of unknowing consumer victims and the
supplier/agents, including Plaintiff Mr. Fountain.
141, With their actions, followed by the ensuing cover-up and concealment Plaintiff Mr. Fountain
has suffered damages.
142. Plaintiff seeks damages as are provided through this private antitrust action and/or as are
available under The Fair Housing Act.
COUNT TWO: MISPRISION OF MULTIPLE FELONIES
143. Plaintiff Mr. Fountain incorporates the allegations of the preceding paragraphs as if rewritten
herein.
144, Defendants Firefly, Fritz Griffioen, Bill Griffioen, Rod Mayhill and James Carnes have
participated in or have direct knowledge of multiple felonies causing harm to consumers,
employees, supplier/agencies and Plaintiff Mr. Fountain.
145. As described more fully in the allegations and facts, Defendants are involved with multiple
violations of 18 U.S.C. § 4 (1976) Misprision of a Felony:
Whoever, having knowledge of the actual commission of a felony cognizable by a court of
the United States, conceals and does not as soon as possible make known the same to some
judge or other person in civil or military authority under the United States, shall be fined
under this title or imprisoned not more than three years, or both.
146. Defendants’ full knowledge about the felonies, failed to notify law enforcement authorities
and took multiple affirmative acts to conceal these felonies.
147, Concealment included making false statements and hiding evidence.
148. Cover-up included retaliation and discrediting the informant, Plaintiff Mr. Fountain.

149. Mr. Fountain individually and as a suppliet/agency suffered damage because of the felonies

perpetrated upon himself and his business.

Page 24

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 27 of 34 PAGEID #: 27

150. Mr. Fountain suffered damages from the cover-up and concealment.

COUNT THREE: ASSESSORY AFTER THE FACT

151. Plaintiff Mr. Fountain incorporates the allegations of the preceding paragraphs as if rewritten
herein,

152. Defendants Fritz Griffioen, Bill Griffioen and Rod Mayhill individually and in their control
of Firefly in a concert of action have taken multiple steps to hinder or prevent punishment for the
known offenses committed against the United States.

153. These offenses committed against the United States include, but are not limited to, federal
agencies of the United States Postal Service and The Internal Revenue Service.

154. Counterclaim Defendants Fritz Griffioen, Bill Griffioen and Rod Mayhill have violated 18
U.S, Code § 3

“Whoever, knowing that an offense against the United States has been committed, receives,
relieves, comforts or assists the offender in order to hinder or prevent his apprehension, trial
or punishment, is an accessory after the fact.”

155. Plaintiff Mr, Fountain has suffered injury personally, in business and with his property rights
because of as the result of offenses committed by Fritz Griffioen, Bill Griffioen and Rod Mayhill.

COUNT FOUR: CIVIL ACTION FOR TITLE 18 CRIMES

156. Plaintiff Mr. Fountain incorporates the allegations of the preceding paragraphs as if rewritten
herein.

157. Defendants Fritz Griffioen, Bill Griffioen and Rod Mayhill have participated as a principal
enterprise which is engaged in activities of which affect interstate commerce.

158. Counterclaim Defendants Fritz Griffioen, Bill Grifficen and Rod Mayhill individually and in
their control of IHT/Firefly have violated multiple prohibited activities under sections of 18 U.S.
Code § 1962.

159. Defendants Fritz Griffioen, Bill Griffioen and Rod Mayhill as a principle enterprise have
received income derived from a pattern of title 18 crimes. Sometimes referred to as racketeering

Page 25

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed:.07/11/19 Page: 28 of 34 PAGEID #: 28

activity in violation of 18 U.S. Code § 1962 (a).

160. Defendants Fritz Griffioen, Bill Griffioen and Rod Mayhill as a principle enterprise violated
18 U.S. Code § 1957 with the documented 8,911 unknown transactions resulting in unpaid
commissions of approximately eight million dollars ($8,000,000) and with the theft of these
accounts payable obligations placed into their pockets,

161. Defendants Fritz Griffioen, Bill Grifficen and Rod Mayhill as a principle enterprise violated
18 U.S. Code § 2511, 18 U.S. Code § 2515, 18 U.S. Code § 1701 and 18 U.S. Code § 1702 with
the unknown transactions resulting in held, discarded and undelivered mail and electronic
communications with thousands of important insurance documents and communications withheld
(and in many cases destroyed) from the client and the agent. These communications sometimes
involved important life safety issues with insurance inspections uncovering public safety hazards,
recommendations, required corrective action, and if left without correction, could result in
cancellation or harm to the public.

162. Plaintiff Mr. Fountain has been injured in his business and property by reason of a violations
of title 18 section 1962 crimes perpetrated by Defendants Fritz Griffioen, Bill Griffioen and Rod
Mayhill.

163. Plaintiff seeks civil remedies as are authorized by 18 U.S. Code § 1964 including threefold
damages.

COUNT FIVE: MAIL FRAUD - PREDICATE TITLE 18 CRIME

164. Plaintiff Mr. Fountain incorporates the allegations of the preceding paragraphs as if rewritten
herein.

165. As described more fully in the aforementioned allegations and facts Defendants Fritz
Griffioen, Bill Griffioen and Rod Mayhill have participated as a principal enterprise engaging in

multiple counts of Mail Fraud in violation of 18 U.S. Code Chapter 63.

Page 26

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 29 of 34 PAGEID #: 29

166. Defendants Fritz Grifficen, Bill Griffioen and Rod Mayhill have participated as a principal
enterprise in using the U.S. Mail in the furtherance of the criminal act of Mail fraud in violation
of 18 U.S.C. 1341.

167. The scheme to defraud involved making changes on the customers purchases without
authorization or authority, causing fraudulent overbilling to be sent through the U.S. Mail. This
scheme involved material misstatements that resulted in the customers’ loss of money, honest
services and some in cases cancellation of the original authorized purchase.

168. The documented 106 counts of Mail Fraud Scheme were perpetrated upon customers residing
in Ohio, Michigan, Tennessee, Indiana and Pennsylvania, Ohio victims totaled 57.

169. In furtherance of Mail Fraud was the mailing of Partnership Returns through the U.S. Mail
with underreported income for multiple years by Fritz Griffioen in a scheme to defraud The
United States government, Internal Revenue Service, out of money owed.

170. In furtherance of Mail Fraud, thousands of fraudulent commission statements sent monthly
beginning in 2005, is ongoing.

171. The Tax Evasion scheme was also known by Defendants Bill Griffioen and Rod Mayhill in
violation of 18 U.S. Code § 1962 (c) unlawful association and 18 U.S. Code § 1962 (d) conspire
to violate,

172. Upon belief Defendants Fritz Griffioen, Bill Griffioen and Rod Mayhill all participated as a
principal enterprise in violation of the general conspiracy statute, 18 U.S.C. § 371, which creates
an offense if two or more persons conspire either to commit any offense against the United
States, or to defraud the United States, or any agency thereof in any manner or for any purpose.
COUNT SIX: RETALIATION, DISCRIMINATION and INTRUSION (false light)

173. Plaintiff Mr. Fountain incorporates the allegations of the preceding paragraphs as if rewritten

herein.

Page 27

 

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 30 of 34 PAGEID #: 30

174. Defendants Fritz Griffioen, Bill Griffioen and Rod Mayhill individually and in their contro!
of Firefly have violated Mr. Fountain’s federally protected rights as a whistleblower in violation
of federal law.

175. Plaintiff Mr. Fountain has federal protections as a person reporting corporate fraud and is
entitled to protection under Section 806 of the federal Sarbanes-Oxley Act and/or the Dodd-
Frank Act.

176. Sarbanes- Oxley Act of 2002 made it illegal for anyone to retaliate against a whistleblower
and the extended protection of Dodd-Frank to any individual claiming to have been threatened,
harassed or subjected to discrimination because of conduct protected by the Dodd-Frank Act.
177. The Dodd-Frank Wall Street Reform and Consumer Protection Act created a private right of
action that gives whistleblowers the right to file a complaint in federal court.

178. Plaintiff Mr, Fountain engaged in the protected activity of reporting. Afterwards, adverse
action was taken against him and the adverse action and the protected conduct are connected.
179. Defendants Fritz Grifficen, Bill Grifficen and Rod Mayhill have engaged in multiple adverse
actions against Mr. Fountain as a result of his reporting.

180. The United States Supreme Court ruled that the prohibition against “discrimination” in
certain federal laws includes a prohibition against “discriminating against.people who complain
of unlawful discrimination.

181. Upon belief, Defendants Fritz Grifficen, Bill Griffioen and Rod Mayhill also violated the
Victim and Witness Protection Act of 1983, 18 U.S.C. § 1514 with their course of conduct
directed at Ms. Stewart to harass, cause substantial emotional distress and which served no
legitimate purpose. See United States y. Tison, 780 F.2d 1569 (11th Cir. 1986).

182. Mr. Fountain believes the actions of Defendants Fritz Griffioen, Bill Griffioen and Rod

Mayhill and their attorney violates Federal Laws against Discrimination and retaliation.

Page 28

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 31 of 34 PAGEID #: 31

183, Civil Rights Act of 1871, a person who deprives the federal right of another person, while
acting under color of state law, custom, or usage, can be sued for intrusion. A “person” under this
act means natural persons.

184, As a result, Plaintiff Mr. Fountain has suffered damages.

COUNT. SEVEN: SEMILARLY SITUATED, EQUAL PROTECTION, DESPARATE
TREATMENT and THE FOURTENTH ADMENDENT

185. Plaintiff incorporates the allegations of the preceding paragraphs as if rewritten herein.

186. Defendants Fritz Griffioen, Bill Griffioen and Rod Mayhill individually and in their control
of Firefly conspired to deprive the Mr. Fountain of his constitutional rights.

187. Plaintiff Mr. Fountain is entitled to equal protection of the laws under the fourteenth
amendment.

188. Mr. Fountain brings the claim under 42 U.S.C. § 1985 (3).

189. As described more fully in the aforementioned allegations and facts, Defendants Fritz
Griffioen, Bill Griffioen and Rod Mayhill have participated in multiple acts that were in direct
violation of Mr, Fountain’s constitutionally protected rights and opposite of those similarly
situated individuals.

190. Mr. Fountain has suffered because of the acts of disparate treatment inflicted upon him,

191. Mr. Fountain seeks all remedies as are available under the federal law as remedy.

COUNT EIGHT: Breach of Contract and Breach of covenant of Good Faith and Fair Dealing

192. Plaintiff Mr, Fountain incorporates the allegations of the preceding paragraphs as if rewritten
herein.

193. Defendants owned a duty to Plaintiff as a supplier / agency, a partially redeemed owner and a
purchaser of a former division of Firefly.

194, As described more fully in the aforementioned allegations and facts, Defendants have

breached the covenant of Good Faith and Fair Dealing.

Page 29

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1-Filed: 07/11/19 Page: 32 of 34 PAGEID #: 32

195. Further, Defendants have violated contract obligations.
196. Asaresult Plaintiff Mr. Fountain has suffered damages.
V. Relief

Plaintiff Norman L. Fountain, as a whistleblower, informant and a victim, hereby provides
this claim and substantiating documents against Defendants Firefly, Fritz Griffioen, Bill
Griffioen, Rod Mayhill and James R Carnes.

Plaintiff Norman L. Fountain respectfully submits this claim and testimony as to the ongoing
cover up and continuation of White-Collar Crimes at the hands of Defendants Firefly, Fritz
Griffioen, Bill Griffioen and Rod Mayhill, along with the aiding and abetting by their attorney
Defendant James Carnes which has caused harm to Plaintiff Norman L. Fountain, former and
cutrent supplict/agencies and our citizens in Ohio and neighboring states.

VI. Certification and closing

Under Federal Rules of Civil Procedure 11, by signing below, Plaintiff Norman L. Fountain

certifies to the court, to the best of his knowledge, information and belief that this complaint:

(1) it is not being presented for any improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation;

(2) the claims, defenses, and other legal contentions are warranted by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law or for establishing
new law;

(3) the factual contentions have evidentiary support or, if specifically, so identified, will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery; and

(4) the complaint otherwise complies with the requirements of Rule 11.

I will provide the Clerk’s Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk’s Office
may result in the dismissal of my case,

JURY DEMAND

Norman L. Fountain, Pro Se Plaintiff hereby requests a trial by jury on the above Claim.

Page 30

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 33 of 34 PAGEID #: 33

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Norman L. Fountain demands judgment in his favor and against
Defendants jointly and severally, as follows:
A. Compensatory damages, to be determined at trial, in an amount in excess of
$8,000,000.00;
B. Punitive damages, where applicable;
C, Pre-judgment and post-judgment interest;
E. Declaratory, equitable, and injunctive relief;
F. Costs of this action; and
G. Any such other and further relief, whether at law or in equity, that this Court
determines to be proper.

Respectfully Submitted,

ae L. Fountain .
Ory ES ot fa-

rman L. Fountian, Pro Se
3655 Miller Paul Road
Galena, Oh 43021
Phone: (614) 561-3922
Fax: (740) 965-4437
E-mail: TTDemand@gmail.com

Page 31

 

 
Case: 2:19-cv-03004-ALM-EPD Doc #: 1 Filed: 07/11/19 Page: 34 of 34 PAGEID #: 34

CERTIFICATE OF SERVICE
I hereby certify that on this llth day of July 2019, the Clerk of Court has signed form
United States District Court Form AO 440 (Rev. 06/12) Summons in a Civil Action and Plaintiff
has hired a server to perfect the service to each of the Defendants in this case.
Pursuant to the United States District Court Guide to Pro Se Litigants page 10 service will
occur by “personal service.” The summons and complaint will be hand-delivered to the
Defendants by another person at least 18 years of age and not a Plaintiff or Defendant in the case.

Subsequently, the “Proof of Service.” Will be filed with the courts.

Fritz Griffioen Rod Mayhill
25702 Wood Creek Rd. 5266 Sky Trail Drive
Perrysburg, OH 43551 Hilliard, Ohio 43026
Bill Griffioen James R. Carnes, Esq.
755 Oxborough Dr. 1000 Jackson Street
Perrysburg, OH 43551 Toledo, OH 43604
Respectfully Submitted,

T [Pmt | douse

Norfhan L. Fountian, Pro Se

3655 Miller Paul Road

Galena, Oh 43021

Phone: (614) 561-3922

Fax: (740) 965-4437

E-mail: THTDemand@gmail.com
